DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/27/2020.  Claims 1-8 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 01/08/2021, 02/04/2021, 12/29/2021, and 01/11/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/081,182. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘182 Application Claim 1 Claims
An auxiliary Bluetooth circuit (120) of a multi-member Bluetooth device (100), the multi-member Bluetooth device (100) being utilized to operably conduct data transmission with a source Bluetooth device (102) and comprising a main Bluetooth circuit (110) and the auxiliary Bluetooth circuit (120), the source Bluetooth device (102) being acting as a master in a first piconet (310), the main Bluetooth circuit (110) being acting as a slave in the first piconet (310) and a master in a second piconet (320), the main Bluetooth circuit (110) generating a first slave clock (CLK_P1S1) and a second main clock (CLK_P2M) according to a first main clock (CLK_P1M) generated by the source Bluetooth device (102) so that both the first slave clock (CLK_P1S1) and the second main clock (CLK_P2M) have a frequency substantially identical to a frequency of the first main clock (CLK_P1M) and a phase substantially aligned with a phase of the first main clock (CLK_P1M),
A multi-member Bluetooth device (100) utilized to operably conduct data transmission with a source Bluetooth device (102), the source Bluetooth device (102) being acting as a master in a first piconet (310), the multi-member Bluetooth device (100) comprising: a main Bluetooth circuit (110), comprising: a first Bluetooth communication circuit (111); a first packet parsing circuit (113), arranged to operably parse packets received by the first Bluetooth communication circuit (111); a first clock adjusting circuit (115); a first control circuit (117), coupled with the first Bluetooth communication circuit (111), the first packet parsing circuit (113), and the first clock adjusting circuit (115), arranged to operably control the main Bluetooth circuit (110) to act as a slave in the first piconet (310), and to act as a master in a second piconet (320); and

an auxiliary Bluetooth circuit , comprising:
a second Bluetooth communication circuit (121);
a second Bluetooth communication circuit (121);
a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121);
a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121);
a second clock adjusting circuit (125); and
a second clock adjusting circuit (125); and
a second control circuit (127), coupled with the second Bluetooth communication circuit (121), the second packet parsing circuit (123), and the second clock 



wherein the second control circuit (127) is further arranged to operably conduct following operations:
wherein the second control circuit (127) is further arranged to operably conduct following operations:

controlling the second clock adjusting circuit (125) to generate a second slave clock (CLK_P2S1) and a third slave clock (CLK_P1S2) according to a timing data of the second main clock (CLK_P2M), so that both the second slave clock (CLK_P2S1) and the third slave clock (CLK_P1S2) are synchronized with the second main clock (CLK_P2M); and
controlling the second Bluetooth communication circuit (121) to operate based on the third slave clock (CLK_P1S2) to sniff Bluetooth packets issued by the source Bluetooth device (102) in the first piconet (310).
controlling the second Bluetooth communication circuit (121) to operate based on the third slave clock (CLK_P1S2) to sniff Bluetooth packets issued in the first piconet (310) by the source Bluetooth device (102).


	Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application is overlapped in scope and encompasses the same limitations as those in claim 1 of the ‘182 application.  There are difference depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is therefore deemed obvious to those skilled in the art of claim drafting to draft claim in a copending applicant using In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 2-8 are deemed obvious over dependent claims 4-9, respectively of the ‘182 application for the same rationales applied to base claim 1 as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
It is noted that claims 1-8 recited allowable subject matters of “the auxiliary Bluetooth circuit comprising: a second Bluetooth communication circuit (121); a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121); a second clock adjusting circuit (125); and a second control circuit (127), coupled with the second Bluetooth communication circuit (121), the second packet parsing circuit (123), and the second clock adjusting circuit (125), arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320); wherein the second control circuit (127) is further arranged to operably conduct following operations: controlling the second clock adjusting circuit 

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanbara (US 10,848,926).
Malovany et al. (US 10,009,862).
Watson et al. (US 8,768,252).
Chen et al.   (US 2021/0136711).
Chang et al.  (US 2021/0136705).
Chen et al.   (US 2019/0320345).  
Change et al. (US 2021/0136551).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 3, 2022